DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:
Claim 9 recites ‘a predetermined criteria’ which the Examiner believes should be --criterion--.
Claim 10 is objected to based on its dependence on claim 9 without rectifying the issue raised with regard to claim 9.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1. Both the instant claim and claim 19 of U.S. Patent No. 11,145,294 are directed to determining a user intent for obtaining information associated with a user experience from a user speech input so as to output one or more media items that are associated with the referenced user experience. The instant claim provides the limitation:
obtaining, from an experiential data structure, metadata associated with the referenced user experience, wherein the experiential data structure includes a plurality of user experiences determined based on past user activity.
The underlined section of this claim is provided by [0142] of US 2016/0105308 A1, which teaches the improvement of user experience based on past user activity. At the time this application was effectively filed, one of ordinary skill in the art would have found it obvious to include this additional limitation (as seen to be taught by US 2016/0105308 A1), given the predictable result of providing the user with an encouraging user interface based on visual patterns the user is familiar with as determined from past activities.
Instant claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1.
Instant claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1. Both the instant claim and claim 1 of U.S. Patent No. 11,145,294 are directed to determining a user intent for obtaining information associated with a user experience from a user speech input so as to output one or more media items that are associated with the referenced user experience. The instant claim provides the limitation:
obtain, from an experiential data structure, metadata associated with the referenced user experience, wherein the experiential data structure includes a plurality of user experiences determined based on past user activity.
The underlined section of this claim is provided by [0142] of US 2016/0105308 A1, which teaches the improvement of user experience based on past user activity. At the time this application was effectively filed, one of ordinary skill in the art would have found it obvious to include this additional limitation (as seen to be taught by US 2016/0105308 A1), given the predictable result of providing the user with an encouraging user interface based on visual patterns the user is familiar with as determined from past activities.
Instant claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent No. 11,145,294 in view of U.S. 2016/0105308 A1. Both the instant claim and claim 1 of U.S. Patent No. 11,145,294 are directed to determining a user intent for obtaining information associated with a user experience from a user speech input so as to output one or more media items that are associated with the referenced user experience. The instant claim provides the limitation:
obtain, from an experiential data structure, metadata associated with the referenced user experience, wherein the experiential data structure includes a plurality of user experiences determined based on past user activity.
The underlined section of this claim is provided by [0142] of US 2016/0105308 A1, which teaches the improvement of user experience based on past user activity. At the time this application was effectively filed, one of ordinary skill in the art would have found it obvious to include this additional limitation (as seen to be taught by US 2016/0105308 A1), given the predictable result of providing the user with an encouraging user interface based on visual patterns the user is familiar with as determined from past activities.

Instant claim
U.S. 9,412,393 B2
Claim 1
Claim 19
An electronic device, comprising:
An electronic device, comprising:
one or more processors;
one or more processors;
a memory;
a memory;
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
receiving, from a user, speech input;
receiving, from a user, speech input;
determining whether the speech input corresponds to a user intent of obtaining information associated with a user experience of the user;
determining whether the speech input corresponds to a user intent of obtaining information associated with a user experience of the user;
in response to a determination that the speech input corresponds to a user intent of obtaining information associated with a user experience of the user:
in response to a determination that the speech input corresponds to a user intent of obtaining information associated with a user experience of the user;
identifying, from the speech input, one or more parameters referencing a user experience of the user;
identifying, from the speech input, one or more parameters referencing a user experience of the user;
obtaining, from an experiential data structure, metadata associated with the referenced user experience, [[wherein the experiential data structure includes a plurality of user experiences determined based on past user activity]];
obtaining, from an experiential data structure, metadata associated with the referenced user experience;
retrieving, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience;
retrieving, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience; and
outputting together the one or more media items associated with the referenced user experience.
outputting together the one or more media items associated with the referenced user experience;
Claim 2
Claim 20
The device of claim 1, wherein determining whether the speech input corresponds to a user intent of obtaining information associated with a user experience further comprises: 
The device of claim 19, wherein determining whether the speech input corresponds to a user intent of obtaining information associated with a user experience further comprises:
determining whether the speech input corresponds to a user intent of obtaining media associated with the user experience.
determining whether the speech input corresponds to a user intent of obtaining media associated with the user experience.
Claim 3
Claim 21
The device of claim 2, wherein determining whether the speech input corresponds to a user intent of obtaining media associated with the user experience further comprises: 
The device of claim 20, wherein determining whether the speech input corresponds to a user intent of obtaining media associated with the user experience further comprises:
determining whether the speech input includes one or more nouns related to images and one or more nouns related to an experience.
determining whether the speech input includes one or more nouns related to images and one or more nouns related to an experience.
Claim 4
Claim 22
The device of claim 2, wherein determining whether the speech input corresponds to a user intent of obtaining media associated with the user experience further comprises:
The device of claim 20, wherein determining whether the speech input corresponds to a user intent of obtaining media associated with the user experience further comprises:
determining whether the speech input includes at least one semantic term for an experience, at least one verb for a past activity, and at least one verb for a search.
determining whether the speech input includes at least one semantic term for an experience, at least one verb for a past activity, and at least one verb for a search.
Claim 5
Claim 23
The device of claim 1, wherein identifying, from the speech input, one or more parameters referencing a user experience further comprises:
The device of claim 19, wherein identifying, from the speech input, one or more parameters referencing a user experience further comprises:
determining whether the speech input includes at least one parameter type corresponding to an event, an activity, a geographical feature, a person, a place, a time, and a location.
determining whether the speech input includes at least one parameter type corresponding to an event, an activity, a geographical feature, a person, a place, a time, and a location.
Claim 6
Claim 24
The device of claim 1, wherein identifying, from the speech input, one or more parameters referencing a user experience further comprises:
The device of claim 19, wherein identifying, from the speech input, one or more parameters referencing a user experience further comprises:
determining whether the speech input includes at least one parameter sub-type corresponding to at least one parameter type.
determining whether the speech input includes at least one parameter sub-type corresponding to at least one parameter type.
Claim 7
Claim 25
The device of claim 1, wherein identifying, from the speech input, one or more parameters referencing a user experience further comprises:
The device of claim 19, wherein identifying, from the speech input, one or more parameters referencing a user experience further comprises:
determining whether the speech input includes at least one descriptor corresponding to at least one parameter type.
determining whether the speech input includes at least one descriptor corresponding to at least one parameter type.
Claim 8
Claim 26
The device of claim 1, wherein retrieving, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience further comprises:
The device of claim 19, wherein retrieving, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience further comprises:
retrieving media items associated with a user profile.
retrieving media items associated with a user profile.
Claim 9
Claim 27
The device of claim 1, the one or more programs including instructions for:
The device of claim 19, the one or more programs including instructions for:
in accordance with a determination that a predetermined criteria is satisfied, retrieving media items related to the referenced user experience from a remote source.
in accordance with a determination that at least one predetermined criterion is satisfied, retrieve media items related to the referenced user experience from a remote source.
Claim 10
Claim 28
The device of claim 9, wherein the predetermined criteria includes that a number of retrieved media items associated with the referenced user experience is less than a predetermined threshold.
The device of claim 27, wherein the at least one predetermined criterion includes that a number of retrieved media items associated with the referenced user experience is less than a predetermined threshold.
Claim 11
Claim 29
The device of claim 1, the one or more programs including instructions for:
The device of claim 19, the one or more programs including instructions for:
generating the experiential data structure based on at least one pattern recognition process.
generating the experiential data structure based on at least one pattern recognition process.
Claim 12
Claim 30
The device of claim 1, the one or more programs including instructions for:
The device of claim 19, wherein updating the experiential data structure further comprises:
determining whether a user experience associated with at least one pattern was previously generated;
determining whether a user experience associated with the at least one pattern was previously generated;
in accordance with a determination that a user experience associated with the at least one pattern was previously generated, updating the previously generated user experience.
in accordance with a determination that a user experience associated with the at least one pattern was previously generated, updating the previously generated user experience;
Claim 13
Claim 31
The device of claim 1, the one or more programs including instructions for:
The device of claim 19, the one or more programs including instructions for:
generating the experiential data structure based at least on user data obtained from a secondary device.
generating the experiential data structure based at least on user data obtained from a secondary device.
Claim 14
Claim 32
The device of claim 1, the one or more programs including instructions for:
The device of claim 19, the one or more programs including instructions for:
generating the experiential data structure based at least on user motion data.
generating the experiential data structure based at least on user motion data.
Claim 15
Claim 33
The device of claim 1, the one or more programs including instructions for: 
The device of claim 19, the one or more programs including instructions for:
generating the experiential data structure based at least on user biometric data.
generating the experiential data structure based at least on user biometric data.
Claim 16
Claim 34
The device of claim 1, the one or more programs including instructions for:
The device of claim 19, the one or more programs including instructions for:
generating the experiential data structure based at least on facial recognition data.
generating the experiential data structure based at least on facial recognition data.
Claim 17
Claim 35
The device of claim 1, the one or more programs including instructions for:
The device of claim 19, the one or more programs including instructions for:
generating the experiential data structure based at least on user contact data.
generating the experiential data structure based at least on user contact data.
Claim 18
Claim 36
The device of claim 1, wherein outputting together the one or more media items associated with the referenced user experience further comprises:
The device of claim 19, wherein outputting together the one or more media items associated with the referenced user experience further comprises:
generating, using the metadata, information associated with the referenced user experience;
generating, using the metadata, information associated with the referenced user experience;
outputting together the one or more media items associated with the referenced user experience and the generated information associated with the referenced user experience.
outputting together the one or more media items associated with the referenced user experience and the generated information associated with the referenced user experience.
Claim 19
Claim 1
A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:
A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:
receive, from a user, speech input; 
receive, from a user, speech input;
determine whether the speech input corresponds to a user intent of obtaining information associated with a user experience of the user;
determine whether the speech input corresponds to a user intent of obtaining information associated with a user experience of the user;
in response to a determination that the speech input corresponds to a user intent of obtaining information associated with a user experience of the user:
in response to a determination that the speech input corresponds to a user intent of obtaining information associated with a user experience of the user:
identify, from the speech input, one or more parameters referencing a user experience of the user;
identify, from the speech input, one or more parameters referencing a user experience of the user;
	
obtain, from an experiential data structure, metadata associated with the referenced user experience, [[wherein the experiential data structure includes a plurality of user experiences determined based on past user activity]]; 
obtain, from an experiential data structure, metadata associated with the referenced user experience;
retrieve, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience;
retrieve, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience;
output together the one or more media items associated with the referenced user experience.
output together the one or more media items associated with the referenced user experience;
Claim 20
Claim 37
A method, comprising:
A method, comprising:
at an electronic device with one or more processors and memory:
at an electronic device with one or more processors and memory:
receiving, from a user, speech input; 
receiving, from a user, speech input;
determining whether the speech input corresponds to a user intent of obtaining information associated with a user experience of the user;
determining whether the speech input corresponds to a user intent of obtaining information associated with a user experience of the user;
in response to a determination that the speech input corresponds to a user intent of obtaining information associated with a user experience of the user:
in response to a determination that the speech input corresponds to a user intent of obtaining information associated with a user experience of the user:
identifying, from the speech input, one or more parameters referencing a user experience of the user;
identifying, from the speech input, one or more parameters referencing a user experience of the user;
	
obtaining, from an experiential data structure, metadata associated with the referenced user experience, [[wherein the experiential data structure includes a plurality of user experiences determined based on past user activity]];
obtaining, from an experiential data structure, metadata associated with the referenced user experience;
retrieving, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience;
retrieving, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience;
outputting together the one or more media items associated with the referenced user experience.
outputting together the one or more media items associated with the referenced user experience;
responsive to determining that the rate of occurrence of the detected at least one aspect of the received speech input exceeds the pre-defined threshold, notifying, by the one or more computer processors, the user
responsive to determining, by the one or more computer processors, that the rate of occurrence of the detected at least one problem with the speech input exceeds the pre-defined threshold of the at least one problem with the speech input, notifying, by the one or more computer processors, the user.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 6, 7, 8, 9, 11, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VAN OS et al (US 2015/0382047 A1: hereafter – Van OS) in view of DUTT (US 2016/0105308 A1).
For claim 1, Van OS discloses an electronic device, comprising:
one or more processors (Van OS [0064] — one or more processors; FIG. 34 — an electronic device);
a memory (Van OS: [0068] — non-transitory computer-readable storage); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Van OS: [0068] — non-transitory computer-readable storage capable of storing the required programme instructions), the one or more programs including instructions for:
receiving, from a user, speech input (Van OS: [0007] — receiving speech input from a user);
determining whether the speech input corresponds to a user intent of obtaining information associated with a user experience of the user (Van OS: [0007] — determining a user intent from the speech of the user regarding content displayed on a first display (the content displayed on the first display is a user experience, being one that the user is at that point, currently experiencing));
in response to a determination that the speech input corresponds to a user intent of obtaining information associated with a user experience of the user:
identifying, from the speech input, one or more parameters referencing a user experience of the user (Van OS: [0128] — ‘[f]or example, the term “law” could be identified in the detailed description of a courtroom drama, and the user intent can be determined from a user request to watch the “law” show based on the detailed description associated with the content shown in interface 1150’ (the word ‘law’ being an identified parameter related to the user experience));
obtaining, from an experiential data structure, metadata associated with the referenced user experience, [[wherein the experiential data structure includes a plurality of user experiences determined based on past user activity]] (Van OS: [0105] — ‘[a] response can be determined for such a query based on the information shown (e.g., displayed text) and/or metadata associated with displayed content’ (the information shown, being akin to the experiential data structure); [0119] — identifying content based on user intent by searching for metadata information for the recorded programs (program about the content being displayed on the screen, which serves as the user experience information));
retrieving, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience (Van OS: [0048] — “[t]he user’s intent can be determined from the speech input, and the virtual assistant can execute tasks according to the user's intent, including causing playback of media on a connected television” (retrieving and displaying media item in response to the user’s speech request); [0105] — “[f]or example, a user can ask about a media result shown in an interface (e.g., interface 510), and metadata associated with that media can be searched to provide an answer or result”); and
outputting together the one or more media items associated with the referenced user experience (Van OS: [0071], [0083] — output provided in the form of various media items based on the user’s input).
The reference of Van OS fails to teach the further limitation of this claim, for which Dutt is now introduced to teach as:
obtaining, from an experiential data structure, metadata associated with the referenced user experience, wherein the experiential data structure includes a plurality of user experiences determined based on past user activity (Dutt: [0142] — improving a user experience based on past user activity).
The reference of Van OS provides teaching for obtaining metadata associated with referenced use experience from experiential data structure. It differs from the claimed invention in that the claimed invention further provides teaching for the experiential data structure including user experiences based on past user activity. The reference of Dutt as applied above is seen to provide teaching for the improvement of a user experience, based on collected past user activity. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Dutt into that of Van OS, given the predictable result of providing the user with an encouraging user interface based on patterns the user is familiar with as determined from past activities.
For claim 2, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, wherein determining whether the speech input corresponds to a user intent of obtaining information associated with a user experience further comprises: determining whether the speech input corresponds to a user intent of obtaining media associated with the user experience (Van OS: [0173] — using the user’s speech input and the user experience information to determine that the intent of the user is associated with the user experience, and thereby using them to obtain the required media, such as a TV show on the television).
For claim 5, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, wherein identifying, from the speech input, one or more parameters referencing a user experience further comprises:
determining whether the speech input includes at least one parameter type corresponding to an event, an activity, a geographical feature, a person, a place, a time, and a location (Van OS: [0128] — ‘[f]or example, the term “law” could be identified in the detailed description of a courtroom drama, and the user intent can be determined from a user request to watch the “law” show based on the detailed description associated with the content shown in interface 1150’ (the word ‘law’ being an identified parameter related to the user experience, also the content shown on the interface is an activity the user is engaged in/watching)).
For claim 6, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, wherein identifying, from the speech input, one or more parameters referencing a user experience further comprises:
determining whether the speech input includes at least one parameter sub-type corresponding to at least one parameter type (Van OS: [0142] — a parameter sub-type being the ‘game’ to which the system determines intent based on the game listed in the interface).
For claim 7, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, wherein identifying, from the speech input, one or more parameters referencing a user experience further comprises: determining whether the speech input includes at least one descriptor corresponding to at least one parameter type (Van OS: [0128] — the user can issue speech regarding the term ‘law’ which is a descriptor found in the user’s speech).
For claim 8, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, wherein retrieving, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience further comprises:
retrieving media items associated with a user profile (Van OS: [0197] — providing interpretation and desired content based on a user profile).
For claim 9, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, the one or more programs including instructions for:
in accordance with a determination that a predetermined criteria is satisfied, retrieving media items related to the referenced user experience from a remote source (Van OS: [0076] — accessing remotely stored media).
For claim 11, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, the one or more programs including instructions for:
generating the experiential data structure based on at least one pattern recognition process (Van OS: [0073] — obtaining contextual information of recognising motion patterns).
For claim 13, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, the one or more programs including instructions for:
generating the experiential data structure based at least on user data obtained from a secondary device (Van OS: [0073] — contextual information including information obtain from other connected devices).
For claim 14, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, the one or more programs including instructions for:
generating the experiential data structure based at least on user motion data (Van OS: [0065] — the user device including a motion sensor; [0073] — contextual information including motion patterns).
For claim 15, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, the one or more programs including instructions for:
generating the experiential data structure based at least on user biometric data (Van OS: [0065] — obtaining information from a biometric sensor peripheral).
For claim 16, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, the one or more programs including instructions for:
generating the experiential data structure based at least on facial recognition data (Van OS: [0189] — performing facial recognition).
For claim 17, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, the one or more programs including instructions for:
generating the experiential data structure based at least on user contact data (Van OS: [0067] — -the device can also detect contact and movement using touch sensitivity technologies).
For claim 18, claim 1 is incorporated and the combination of Van OS in view of Dutt discloses the device, wherein outputting together the one or more media items associated with the referenced user experience further comprises:
generating, using the metadata, information associated with the referenced user experience (Van OS: [0105] — using metadata to generate response information); and
outputting together the one or more media items associated with the referenced user experience and the generated information associated with the referenced user experience (Van OS: [0106] — outputting both informational responses and media responses).
As for claim 19, computer program product claim 19 and device claim 1 are related as computer programme product storing executable instructions required for the operation of the device as programmable steps on a computer. Van OS in [0068] provides such as non-transitory computer-readable storage capable of storing the required programme instructions to read upon the limitations of this claim. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to system claim 1.
As for claim 20, method claim 20 and device claim 1 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed device parts. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to system claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van OS (US 2015/0382047 A1) in view of Dutt (US 2016/0105308 A1) as applied to claim 2, further in view of KIM et al (US 2019/0333523 A1: hereafter – Kim).
For claim 3, claim 2 is incorporated but the combination of Van OS in view of Dutt fails to teach the limitations of this claim, for which Kim is now introduced to teach as the device, wherein determining whether the speech input corresponds to a user intent of obtaining media associated with the user experience further comprises:
determining whether the speech input includes one or more nouns related to images and one or more nouns related to an experience (Kim: [0172] — recognising an input voice to determine if its text contains a name associated with a picture content type, to determine that the user has spoken with an intent to view content).
The combination of Van OS in view of Dutt provides teaching for determining that speech input corresponds to the intent of obtaining media associated with user experience. It differs from the claimed invention in that the claimed invention further provides teaching for determining that the speech input includes a noun related to an image. This isn’t new to the art as the reference of Kim shows above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Kim into that of the combination of Van OS in view of Dutt, given the predictable result of performing the appropriately required instructions in order to enhance the user experience.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van OS (US 2015/0382047 A1) in view of Dutt (US 2016/0105308 A1) as applied to claim 1, further in view of Osotio et al (US 2019/0042627 A1: hereafter – Osotio).
For claim 12, claim 1 is incorporated but the combination of Van OS in view of Dutt fails to teach the limitations of this claim, for which Osotio is now introduced to teach as the device, the one or more programs including instructions for:
determining whether a user experience associated with at least one pattern was previously generated (Osotio: [0039] — detecting a user’s previous interactions and patterns (being an indication of a previously generated user experience));
in accordance with a determination that a user experience associated with the at least one pattern was previously generated, updating the previously generated user experience (Osotio: [0044], FIGs. 4A & 4B — steps of generating user experience associated with a user’s patterns (which can function as a loop, thereby updating an already available user experience); [0020] — providing an improved user experience (indicating an updating of the user experience)).
The combination of Van OS in view of Dutt provides teaching for obtaining information associated with a user experience. It differs from the claimed invention, in that the claimed invention further determines if a user experience which is associated with a pattern was previously generated, updating the previously generated user experience. This isn’t new to the art as the reference of Osotio is seen to indicate above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Osotio into that of the combination of Van OS in view of Dutt, given the predictable result of learning from user experiences associated with the user so as to continue to provide the user with further similar and seemingly acceptable user experiences.
Allowable Subject Matter
Claims 4 and 10 would be objected to as being dependent upon a rejected base claim if rewritten to overcome the non-statutory obviousness-type double patenting rejection set forth in this Office action and would thereby be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Gray (U.S. 9,990,176 B1) provides teaching for determining that a verb for searching and performing functionalities is included in speech input (Col 11 lines 37-47).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657